 

Private & Confidential

 

DATED 13 JUNE 2018

 



 

 

  BUNKER HILL MINING CORPORATION (1)         and           HUMMINGBIRD RESOURCES
PLC (2)

 



 

 

DEED OF WARRANT GRANT

 

relating to warrants in registered form to

subscribe for Common Shares of US$0.001

each in

BUNKER HILL MINING CORPORATION

 

 



 

  [image_006.jpg]

 

Tel +44 (0)370 903 1000 Fax +44 (0)370 904 1099 mail@gowlingwlg.com
www.gowlingwlg.com

 

 

 



 

CONTENTS

 

Clause Heading Page       1 definitions and Interpretation 1       2 Grant of
the Warrants 3       3 Exercise of Warrants 3       4 Anti-Dilution Provisions 5
      5 Supplementary Protection 6       6 Assignment of Warrants and Warrant
Register 7       7 Modification of Rights 7       8 Information and
Representation Rights of Warrant Holder 7       9 REPLACEMENT CERTIFICATES 8    
  10 Notice 8       11 ENTIRE AGREEMENT 9       12 Governing Law 9

 

SCHEDULE ONE - FORM OF WARRANT CERTIFICATE 11 SCHEDULE TWO - NOTICE OF EXERCISE
12

 

 

 

 

THIS DEED OF WARRANT GRANT is executed on the 13th day of June 2018

 

BETWEEN:

 

1BUNKER HILL MINING CORPORATION a company incorporated under the laws of the
state of Nevada USA whose registered office is at 1802 N. Carson Street, Suite
212, Carson City, Nevada 89701 (the “Company”); and

 

2HUMMINGBIRD RESOURCES PLC, a company incorporated and registered in England and
Wales whose registered office is at 49-63 Spencer Street, Hockley, Birmingham,
B18 6DE (the “Warrant Holder”).

 

Agreed terms

 

1definitions and Interpretation

 

1.1The definitions and rules of interpretation set out in this clause apply to
this Deed of.

 

  Act the Companies Act 2006 as amended;         Auditors the auditors of the
Company from time to time;         Business Day a day (not being a Saturday or
Sunday) on which clearing banks are open for normal business in London;        
Common Shares the common shares of US$0.001 each in the capital of the Company;
        Constitution the documents that form the constitution of the Company
current at the date of this Deed or as amended from time to time;         CSE
the Canadian Securities Exchange;         Directors the directors of the Company
from time to time;         Equity Shares has the definition as set out in
Section 744 of the Act;         Notice of Exercise the duly completed notice set
out as schedule 1;

 

1

 

 

  Share Register the register of members of the Company         Subscription
Consideration in respect of any Warrant Shares to be issued pursuant to a Notice
of Exercise the number of Warrant Shares the subject of such Notice of Exercise
multiplied by the Subscription Price;         Subscription Period the period
commencing on the date of this Deed and ending on 13 June 2020;        
Subscription Price Can$0.85 or as otherwise adjusted in accordance with the
provisions of Clause 5;         Subscription Rights the rights for the time
being conferred by the Warrants to subscribe, in the case of each Warrant, for
one Common Share which are constituted by virtue of the provisions of clause 3.1
of this Deed;         Trading Day any day during which trading of securities
takes place on CSE;         VWAP for any Trading Day, the volume weighted
average price of the Common Shares on CSE as reported by Bloomberg under the
symbol “BNKR.CN”;         Warrant and Warrants a warrant to subscribe for one
Common Share at any time during the Subscription Period, at the Subscription
Price granted pursuant to clause 3.1 of this Deed and Warrants shall have a
commensurate meaning;         Warrant Holder in relation to a Warrant, the
person in whose name such Warrant is registered in the register referred to in
clause 7.2;         Warrant Shares Common Shares to be issued pursuant to any
exercise of the Warrants.

 

1.2Headings are inserted for convenience only and shall be ignored in the
interpretation of this Deed.

 

1.3In this Deed, unless the context otherwise requires:

 

2

 

 

(a)references to clauses, paragraphs and schedules are to be construed as
references to the clauses and paragraphs of, and schedules to, this Deed and
references to this Deed include its schedules;

 

(b)reference to (or to any specified provision of) this Deed or any other
document or instrument shall be construed as a reference to this Deed, that
provision or that document or instrument as in force for the time being and as
amended in accordance with the terms thereof;

 

(c)references to a person shall be construed as including references to an
individual, firm, company, corporation or unincorporated body of persons;

 

(d)references to the singular shall include the plural and vice versa;

 

(e)references to any English legal term for any action, remedy, method or
judicial proceeding, legal document, legal status, court, official, or any legal
concept or thing shall, in respect of any jurisdiction other than England, be
deemed to include that which most nearly approximates in that jurisdiction to
the English legal term; and

 

(f)references to statutory provisions shall be construed as references to those
provisions as replaced, amended or re-enacted from time to time.

 

2Grant of the Warrants

 

The Company hereby grants to the Warrant Holder 2,294,835 Warrants, being equal
to US$1,500,000 divided by the Subscription Price.

 

3Exercise of Warrants

 

3.1The Warrants shall be exercisable in whole or in part at any time during the
Subscription Period. To the extent that the Warrants have not been exercised at
the expiry of the Subscription Period, they shall lapse. The Warrants shall be
exercised by the delivery of the Notice of Exercise (in substantially the same
form as included in Schedule 1 of this Deed signed by the Warrant Holder
specifying the number of Common Shares in respect of which the Warrants are to
be exercised) and the requisite remittance (rounded up to the nearest whole
cent) for the aggregate Subscription Price of the Warrant Shares to the
registered office of the Company by personal delivery, first class prepaid post
or facsimile transmission:

 

(a)personal delivery shall be deemed to have occurred on the next working day in
the place where left;

 

3

 

 

(b)delivery by post as aforesaid shall be deemed to have occurred two working
days following the date of posting; and

 

(c)delivery by facsimile shall be deemed to have occurred on production of the
transmission report evidencing that all the pages of the Notice of Exercise have
been sent;

 

PROVIDED ALWAYS that the requisite remittance for the Subscription
Consideration, by telegraphic transfer to the Company’s bank account as notified
to the Warrant Holder or by bankers draft made payable to the Company and
cleared through the Company’s bank account.

 

3.2The date of the allotment and issue of any Warrant Shares subject to the
Notice of Exercise delivered in accordance with clause 4.1 shall be not more
than five Business Days after receipt by the Company of the Subscription
Consideration.

 

3.3Not later than ten Business Days after the valid Notice of Exercise (duly
completed and accompanied by the requisite remittance for the Subscription
Consideration) is lodged at the registered office of the Company in accordance
with clause 4.1, share certificates shall be issued (free of charge) and
despatched (at the risk of the person entitled thereto) showing the date of
allotment and issue of such Warrant Shares as being in accordance with this
clause 4.

 

3.4Each Warrant will be cancelled once the Subscription Rights attaching thereto
have been exercised and Warrant Shares allotted and issued pursuant to such
exercise.

 

3.5Warrant Shares allotted pursuant to the exercise of Subscription Rights will
rank for all dividends and distributions declared on any date on or after the
date on which the relevant Warrant Shares are issued and shall have the rights
and privileges prescribed in the Constitution in relation to Common Shares.

 

3.6The Company shall make application for the Warrant Shares so issued on the
exercise of Warrants to be admitted to listing and trading on CSE as soon as
reasonably practicable after the date of issue and for listing of the Warrant
Shares, and on all other stock exchanges (if any) on which its other issued
ordinary share capital is then listed with effect from the earliest possible
date after the date of issue.

 

3.7Notwithstanding anything in this Deed, in the event that the Subscription
Period expires at any time when the Company is unable by law or regulation to
issue the Warrant Shares, then the Subscription Period shall be deemed to be
extended to a date falling three calendar months after the first Business Day
that the Company is next able to issue such Warrant Shares.

 

4

 

 

3.8The Warrant Holder shall not be entitled to exercise any of the Warrant
Rights at such times when to do so would not be permitted by the applicable
rules of any stock exchange on which the Common Shares in issue are admitted to
trading.

 

4Anti-Dilution Provisions

 

4.1Subject always to clause 6 after any of the following on a date prior to the
end of the Subscription Period, namely:

 

(a)any allotment or issue of fully paid Common Shares by way of capitalisation
of profits or reserves (including share premium account and any capital
redemption reserve fund) to holders of Equity Shares on the Share Register;

 

(b)a reduction of capital of whatever nature or any other reduction in the
number of Common Shares in issue from time to time;

 

(c)an issue of Common Shares by way of dividend or distribution;

 

(d)a consolidation, amalgamation or merger of the Company with or into another
entity;or

 

(e)any sub-division or consolidation of Equity Shares;

 

the number and/or nominal value of Warrant Shares to be, or capable of being,
subscribed for on any subsequent exercise of the Subscription Rights and/or the
final Subscription Price will be adjusted in such manner as the Auditors shall
certify in writing to the Company and the Warrant Holder(s) to be necessary in
order that, after such adjustment:

 

(f)the total number of Warrant Shares which may be subscribed pursuant to the
Subscription Rights, is such that Warrant Shares when issued:

 

(i)will carry as nearly as possible (and in any event not less than) the same
proportion of the votes as the Warrant Shares carried prior to such adjustment;
and

 

(ii)will carry the entitlement to participate in the same proportion in the
profits and assets of the Company as would the total number of Warrant Shares
which could have been subscribed for pursuant to the Subscription Rights
immediately prior to the event giving rise to such adjustment; and

 

(g)the Subscription Consideration payable in order to subscribe for all the
Warrant Shares which may be subscribed pursuant to Subscription Rights will be
as nearly as possible (and in any event no more than) the same as it was prior
to such adjustment.

 

5

 

 

4.2The Company shall procure that no such event as is referred to in clause 4.1
shall occur prior to the end of the Subscription Period unless the Auditors
shall either (i) prior to or (ii) contemporaneously with, the relevant
resolution of the members of the Company or the Directors giving effect to or
sanctioning such event, certify the appropriate adjustments. The Company shall
send notice of such adjustments to the Warrant Holder(s) as soon as practicable
(and in any event no later than seven days) following such resolution as
aforesaid.

 

4.3In calculating any entitlement to additional Subscription Rights under this
clause 4 fractions shall be rounded down to the nearest whole Common Share.

 

5Supplementary Protection

 

5.1Prior to the end of the Subscription Period the Company shall not without
providing written notice of not less than fifteen Business Days to the Warrant
Holder modify the rights attached to any of its shares whether issued or
unissued in any way which has or will have a material adverse effect on the
rights of the Warrant Holder or the holder of Warrant Shares or the respective
abilities of such persons to enjoy such rights (but so that such restriction
shall not be construed as a restriction or prohibition on sub-division or
consolidation of Common Shares subject always to the provisions of clause 5).

 

5.2At all times prior to the end of the Subscription Period, the Company shall
keep available for issue sufficient authorised but unissued share capital to
satisfy in full and in accordance with the terms thereof all Subscription Rights
remaining exercisable.

 

5.3If at any time an offer is made to all holders of Common Shares (or all
holders of Common Shares other than the offeror and/or any company controlled by
the offeror and/or persons acting in concert with the offeror) to acquire the
whole or any part of the issued share capital of the Company and the Company
becomes aware that as a result of such offer the right to cast a majority of the
votes which may ordinarily be cast on a poll at a general meeting of the Company
has or will become vested in the offeror and/or such persons or companies as
aforesaid, the Company shall give notice to the Warrant Holder of such vesting
within fourteen days of its becoming so aware. If such offer becomes
unconditional in all respects and the Warrant Holder has not exercised some or
all of his Warrants, all unexercised Warrants shall immediately lapse.

 

5.4Publication of a scheme of arrangement with the Company’s shareholders
providing for the acquisition by any person of the whole or any part of the
issued share capital of the Company shall be deemed to be the making of an offer
for the purposes of this clause 5.4.

 

6

 

 

5.5If the Company commences liquidation, whether voluntary or compulsory (except
for the purpose of reconstruction or amalgamation on terms sanctioned by the
Warrant Holder), it shall forthwith give notice thereof to the Warrant Holders;
thereupon each Warrant Holder will (if upon such winding-up there shall be a
surplus available for distribution amongst the holders of the Common Shares
(including for this purpose the Common Shares which would arise on the exercise
of all the outstanding Subscription Rights) which, taking into account the
amounts payable on the exercise of the Subscription Rights, exceeds in respect
of each Common Share a sum equal to the Subscription Price) be treated as if
immediately before the date of such order or resolution his Subscription Rights
had been exercisable and had been exercised in full and shall accordingly be
entitled to receive out of the assets available on liquidation pari passu with
the holders of the Common Shares such a sum as he would have received had he
been the holder of the Common Shares to which he would have become entitled by
virtue of such subscription after deducting a sum per share equal to the
Subscription Price; subject to the foregoing, all Subscription Rights shall
lapse on liquidation of the Company.

 

6Assignment of Warrants and Warrant Register

 

6.1The Warrants may be assigned by a Warrant Holder to any member of its group
in whole or in part.

 

6.2The Company shall, or shall procure that its registrar shall, maintain a
register of the holders of Warrants.

 

7Modification of Rights

 

7.1No modification, variation or amendment to this Deed shall be effective
unless such modification, variation or amendment is in writing and has been
signed by or on behalf of the parties.

 

7.2All or any of the rights for the time being attaching to the Warrants
(including the Subscription Rights) may from time to time (whether or not the
Company is being wound up) be altered or abrogated with the prior written
consent of the Warrant Holder.

 

8Information and Representation Rights of Warrant Holder

 

8.1The Company shall send or procure to be sent to each Warrant Holder a copy of
its annual report together with all documents required by law to be annexed
thereto and copies of every statement, notice or circular issued to the members
of the Company concurrently with the issue of the same to its members.

 

7

 

 

8.2A Warrant Holder shall have the right to attend and speak (but not, by virtue
or in respect solely of holdings of Warrants, to vote) at all meetings of
members of the Company at which any business is to be moved which has any effect
(actually or reasonably foreseeable) on the value of the Warrants or the rights
attaching thereto or the enjoyment thereof.

 

9REPLACEMENT CERTIFICATES

 

If a Certificate is mutilated, defaced, lost, stolen or destroyed it will be
replaced by the Company for the time being at the expense of the Company and on
such terms as to evidence and indemnity as the Company may reasonably require.
Mutilated or defaced Certificates must be surrendered before replacements will
be issued.

 

10Notice

 

10.1Any notice to be given by any party hereunder shall be in writing and shall
be deemed to have been duly given if delivered by hand or by email (to such
email address as may from time to time be notified by the relevant party) or
given by letter sent by first-class registered mail to the party to receive such
notice provided that any party may change its address or facsimile number for
notice by giving to the other party written notice of such change.

 

10.2Any notice given under this Clause shall be effective:

 

(a)if delivered personally, when delivered;

 

(b)if sent by email (to the Company FAO Helga Fairhurst to
hf@bunkerhillmining.com) and to the Warrant Holder (FAO Tom Hill to
tom@hummingbirdresources.co.uk), either (i) on receipt of a read receipt email
from the correct address; (ii) 24 hours from delivery if sent to the correct
email address and no notice of delivery failure is received; or (iii) on receipt
of confirmation of receipt from the recipient; or

 

(c)if sent by first-class registered post within the United Kingdom, two
Business Days after posting or if sent from or to any place outside the United
Kingdom by prepaid priority airmail seven Business Days after posting.

 

8

 

 

11ENTIRE AGREEMENT

 

This Deed sets out the entire agreement and understanding between the parties
hereto in respect of the Warrants and it is expressly declared that no
variations hereof shall be effective unless made in writing and signed by or on
behalf of each of the parties.

 

12Governing Law

 

The provisions of this Deed shall be subject to and governed by English Law. The
Warrant Holder and the Company hereby submit to the exclusive jurisdiction of
the Courts of England in relation to any matters arising out of this Deed.

 

IN WITNESS WHEREOF this Deed has been duly executed on behalf of the Company as
a Deed and is intended to be and is hereby delivered on the day and year first
above written.

 

9

 

 

EXECUTED AS A DEED by ) Bruce D. Reid       BUNKER HILL MINING CORPORATION )    
    acting by: )         EXECUTED AS A DEED by )         HUMMINGBIRD RESOURCES
PLC )         acting by: ) Daniel Betts     Director           Thomas Hill    
Director/Secretary

 

10

 

 

SCHEDULE 1

 

Form of Warrant Certificate

 

Warrant Certificate Representing Subscription Rights for [●] Common Shares of
US$0.001 each at CanS$[___] per common share in Bunker Hill Mining Corporation.

 

Warrant Certificate No. Transfer No. Date of Registration      

 

This is to certify that ____________________ is the registered owner of [●]
Warrants to subscribe for [●]Common Shares of US$0.001 each at CanS$[___] per
common share in Bunker Hill Mining Corporation.

 

11

 

 

SCHEDULE 2

 

Notice of Exercise

 

To: The Directors       Bunker Hill Mining Corporation

 

We the registered holders of the attached Warrant Certificate(s) hereby exercise
the Subscription Rights over [●] of the Common Shares the subject of the
attached Warrant Certificate(s) and attach hereto a bankers draft for £[●]/
confirm that a telegraphic transfer for US$[●] has been made to the Company’s
bank account (delete as appropriate), being the Subscription Consideration
payable in respect thereof.

 

Signed:           Full Name:           Address:    

 

We hereby authorise and direct the Company to allot the Common Shares to be
issued hereto to the following proposed allottees:

 

No. of Shares Name of Proposed Allottee Address of Proposed Allottee       1.  
        2.           3.           4.           5.    

 

We hereby authorise and request you to despatch a certificate for such Common
Shares be sent by post at our risk to us at the first address shown above or to
our agent as mentioned below:

 

We agree to accept such Common Shares subject to the Constitution of the
Company.

 

Signed:           Full Name:           Address:                                
  Lodged by: (agent to whom certificate(s) should be sent).         Name of
Agent           Address:            

 

12

 

 

 

